Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/10/2021 has been entered.
Status of Claims
In the documents filed on 09/10/2021: 
Claim(s) 1-2, 15, and 19-22 (and by extension its/their dependents) have been amended. 
Claim(s) 10 has/have been canceled. 
Claim(s) 1-9, and 11-22 is/are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art of record does not appear to teach:
1. (Currently Amended) A system for providing coordinated safety interlocking between a plurality of machines, the system comprising: 
a plurality of machine control units each configured to control at least one of the plurality of machines; and 
at least one operator control unit configured to define a dynamic cluster including a subset of the plurality of machine control units and to control safety interlocking between each machine control unit in the dynamic cluster by, in response to receiving an indication that one of the machine control units in the dynamic cluster has failed, transmitting an instruction to each machine control unit in the dynamic cluster to stop movement of the machines controlled by the machine control units in the dynamic cluster;

wherein: 
the plurality of machine control units are each configured to control one of a plurality of crane bridges, and a plurality of crane hoists, each crane hoist coupled to a corresponding one of the crane bridges; 2Application No. 15/664,069Docket No.: 9062M-000020-US-COB 
each of the plurality of machine control units is coupled to a corresponding one of the crane bridges or a corresponding one of the crane hoists and configured to control the corresponding crane bridge or corresponding crane hoist; 
the operator control unit is configured to stop operation of all crane hoists in the dynamic cluster if any crane hoists in the dynamic cluster stop moving; and 
the operator control unit is configured to stop operation of all crane bridges in the dynamic cluster if any crane bridges in the dynamic cluster stop moving.

The closest prior art of record appears to be Behnke (US2014/0251935). Behnke teaches dynamic clusters including a subset of the plurality of machine control units wherein the plurality of machine control units are each configured to control one of a plurality of crane bridges, and a plurality of crane hoists, each crane hoist coupled to a corresponding one of the crane bridges however is silent to any form of error handling including stopping a machine control unit in response to a different machine control unit failing/stop moving.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORDAN S FEI whose telephone number is (571)270-7767. The examiner can normally be reached 9-5 Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached on (571) 272-4190. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.